DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 03/02/2020 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 03/02/2020 are acceptable for examination purposes.
Election/Restrictions
Applicant’s election without traverse of Group I , claims 1-18  in the reply filed on 07/28/2022  is acknowledged.
Claims Status.
This Office Action is responsive to the amendment filed on 07/28/2022. Claims 1-20  were pending. Claims 1-20  are now pending. Claims 18-20 are withdrawn from examination as being drawn to non-elected inventions.   Claims 1-18  are presented for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 10, 11  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 10   of U.S. Patent No. US 11,183,741. Although the claims at issue are not identical, they are not patentably distinct from each other because contains all limitations of the instant claims
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 10 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 recite limitations “ at least one terminal”. Said limitation includes one terminal as well. However, battery cells have at least two terminals, even in case when  the battery housing acts as a terminal. In addition, it is not clear from claim language  with what part  a first (second) elongated terminal connector engaged (disengaged) with, another elongated terminal connector or terminal itself? For examination purpose it is interpreted as engaged with another terminal connector or/and terminal itself. 
Claims 2-9 and 11-18  depend from claim 1 and 10 directly or indirectly and fall therewith.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3  and 10-13  are rejected under 35 U.S.C. 103 as being unpatentable over US 9,324,986 to Ahn (Ahn). 
Regarding claims 1 and 10, Ahn disposes a battery pack (Title, col. 1, ln. 24) and vehicle ( Title, col. 1, ln. 23-25, re claim 10), a battery pack having a plurality of battery cells, each battery cell comprising at least one terminal (Fig. 2, 6),  a first elongated terminal connector having a plurality of first recesses,  a second elongated terminal connector having a plurality of second recesses (, Fig. 2, 6, since claim language does not specify that the first and the second elongated terminal connector are different parts, the member 150 of Ahn interpreted as the first and the second elongated terminal connector)  the first elongated terminal connector and the second elongated terminal connector moveable between an engaged position and a disengaged position (since member 150 can be installed and uninstalled sad limitation considered met)  the plurality of first recesses are engaged with the at least one terminal of the plurality of battery cells and the plurality of second recesses are engaged with the at least one terminal of the plurality of battery cells, and in the disengaged position (Fig. 6, half of the recess interpreted as the first recess and another half of the recess interpreted as the second terminal; Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55,44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997)), the plurality of first recesses are disengaged from the at least one terminal of the plurality of battery cells and the plurality of second recesses are disengaged from the at least one terminal of the plurality of battery cells. 
Ahn does not expressly discloses wherein a biasing member extending between the first elongated terminal connector and the second elongated terminal connector, the biasing member biases the first elongated terminal connector and the second elongated terminal connector towards the engaged position, in the engaged position. However, Ahn the side panel of member 150 can be interpreted as integrated biasing device. It would have been obvious to one having ordinary skill in the art at the time the invention was filed  to make side panel i.e. biasing member  separable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179 (MPEP 2144.04 (V-C)).
Similarly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed  to separate  elongated terminal connector  150 into two elongated terminal connectors i.e. separable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179 (MPEP 2144.04 (V-C)).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claims 2 and 11, Ahn discloses wherein the first elongated terminal connector and the second elongated terminal connector are removable from the battery pack in the disengaged position (Fig. 2).
Regarding claims 3 and 12 , Ahn discloses each of the plurality of first recesses corresponds to a shape of a first side of the at least one terminal of the plurality of battery cells; and each of the plurality of second recesses corresponds to a shape of a second side opposite the first side of the at least one terminal of the plurality of battery cells (Fig. 6). 
Allowable Subject Matter
Claims 4, 5, 6, 7, 8, 9 and 13,14,15,16,17 and 18 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record: US 9,324,986, JP 2011233492, DE 102011054424, US 4429944, US 6391489, US 2016018522, US 20090139781,  US 20070009787 fail to teach or suggest the limitations of Claims 4, 5, 6, 7, 8, 9 and 13,14,15,16,17 and 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6762572, US 6743545, US 4835407,   US 6538341.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727